      Case 1:19-cv-01334-NONE-SAB Document 32 Filed 10/27/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND ANGLIN,                                  )   Case No. 1:19-cv-01334-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR APPOINTMENT OF COUNSEL,
                                                      )   WITHOUT PREJUDICE
14                                                    )
     M. PRATTI, et al.,
                                                      )   (ECF No. 31)
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Raymond Anglin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed October 26,

20   2020.

21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525.
27           Without a reasonable method of securing and compensating counsel, the Court will seek

28   volunteer counsel only in the most serious and exceptional cases. In determining whether

                                                          1
       Case 1:19-cv-01334-NONE-SAB Document 32 Filed 10/27/20 Page 2 of 2



1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate [her] claims pro se in light of the complexity of

3    the legal issues involved.” Id. (internal quotation marks and citations omitted).

4             In the present case, the Court does not find the required exceptional circumstances. Plaintiff

5    contends that he is at a disadvantage in litigating this case because of his imprisonment and indigency.

6    Even if it assumed that Plaintiff is not well versed in the law and that he has made serious allegations

7    which, if proved, would entitle him to relief, her case is not exceptional. The Court is faced with

8    similar cases almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro

9    se status and her incarceration, the test is not whether Plaintiff would benefit from the appointment of

10   counsel. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require

11   development of further facts during litigation and a pro se litigant will seldom be in a position to

12   investigate easily the facts necessary to support the case.”) Circumstances common to most prisoners,

13   such as lack of legal education and limited law library access, do not establish exceptional

14   circumstances that would warrant a request for voluntary assistance of counsel. The test is whether

15   exception circumstances exist and here, they do not. At this point in the litigation, the Court cannot

16   find that Plaintiff is likely to succeed on the merits, and Plaintiff has adequately litigated this action to

17   date. Accordingly, Plaintiff’s motion for the appointment of counsel is denied, without prejudice.

18
19   IT IS SO ORDERED.

20   Dated:     October 27, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           2
